[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-13885                 ELEVENTH CIRCUIT
                                                                MARCH 5, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                 D. C. Docket No. 03-00076-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

FLOYD WILLIAMS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (March 5, 2009)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Floyd Williams, a federal prisoner convicted of a crack cocaine offense,
appeals pro se the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for

reduction of sentence based on an Amendment to the Sentencing Guidelines that

lowered the base offense levels applicable to crack cocaine offenses. On appeal, he

argues that the district court erred in finding that it lacked authority to reduce his

sentence under § 3582(c)(2).

      “We review a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003) (citation omitted). However, in the § 3582(c)(2) context, “we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002) (per curiam). We have held that “[p]ro se pleadings

are held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed.” Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

2003) (internal quotation marks and citation omitted).

      Under § 3582(c)(2), a district court has discretion to reduce the term of

imprisonment of an already incarcerated defendant if that defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.



                                            2
§ 994(o) . . . if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Under U.S.

S ENTENCING G UIDELINES M ANUAL § 1B1.10(b), a court calculating a defendant’s

amended guideline range under § 3582(c)(2) “shall substitute only the amendments

listed in [§ 1B1.10(c)] for the corresponding guideline provisions that were applied

when the defendant was sentenced. All other guideline application decisions

remain unaffected.” U.S. S ENTENCING G UIDELINES M ANUAL § 1B1.10, cmt. n.2.

      Amendment 706 reduced offense levels in certain crack cocaine cases by

two levels, as reflected in the drug quantity table in U.S. S ENTENCING G UIDELINES

M ANUAL § 2D1.1(c). See U.S. S ENTENCING G UIDELINES M ANUAL App. C, amend.

706. Amendment 713 made Amendment 706 retroactive. U.S. S ENTENCING

G UIDELINES M ANUAL App. C, amend. 713.

      A reduction in the term of imprisonment is not consistent with the

Guidelines policy statement, and therefore not authorized by § 3582(c)(2), if “[a]n

amendment listed in subsection (c) does not have the effect of lowering the

defendant's applicable guideline range.” U.S. S ENTENCING G UIDELINES M ANUAL

§ 1B1.10(a)(2)(B). A district court has jurisdiction to reduce a defendant’s

sentence only if a guideline amendment actually lowers his sentencing range. See

United States v. Jones, 548 F.3d 1366, 1368 (11th Cir. 2008) (per curiam); United



                                           3
States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008) (holding that a reduction

under § 3582(c)(2) is not authorized when Amendment 706 had reduced the

defendant's base offense level, but did not change his actual sentence range under

the guidelines because he was sentenced as a recidivist under U.S. S ENTENCING

G UIDELINES M ANUAL § 4B1.1). Where a district court lacks jurisdiction to reduce

a defendant’s sentence because a retroactive amendment does not reduce his

guideline range, United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), does

not constitute an independent jurisdictional basis for the court to reduce the

defendant’s sentence under § 3582(c)(2). Jones, 548 F.3d at 1369.

      Here, Amendment 706 does not have the effect of lowering Williams’

applicable guideline range. Williams’ original base offense level under U.S.

S ENTENCING G UIDELINES M ANUAL § 2D1.1 was 38, and the application of

Amendment 706 would reduce his base offense level to 36. See U.S. S ENTENCING

G UIDELINES M ANUAL App. C, amend. 706. Because a district court must leave all

original sentencing decisions not affected by a retroactive guideline amendment

undisturbed, Williams’ base offense level would be increased by four points for

possession of a dangerous weapon and his role in the offense, yielding an amended

total offense level of 40. See United States v. Vautier, 144 F.3d 756, 759-60 (11th

Cir. 1998). Based on an amended total offense level of 40 and a criminal history



                                           4
category of VI, Williams’ amended guideline range would be the same as his

original guideline range– 360 months to life imprisonment. Accordingly,

Amendment 706 does not have the effect of reducing Williams’ guideline range.

Therefore, the district court did not err in finding that Williams was not eligible for

a sentence reduction under § 3582(c)(2).

                                   CONCLUSION

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we affirm.

      AFFIRMED.




                                           5